DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 04/20/2021. Claims 1-3, 5-7, 9-12, and 14-23 are pending of which claims 1, 3, 10, 12, 19 are amended and claim 23 added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 9-12, 16-19 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolav et al US 2009/0276771, and further in view of Jeswani et al US 2013/0339470.0130339470 A1
Regarding claims 1, 10 and 19, Nikolav teaches a system, method and CRM for supporting partitions in an application server environment, comprising: one or more computers wherein each of the one or more computers, includes a processor and an application server environment that enables deployment and execution of software applications
Wherein the application server environment operates according to a domain configuration that defines at runtime(see¶361 runtime support for deploying applications/services) to define a domain for execution of software applications, 
["Various aspects described herein are directed to different methods, systems, and computer program products relating to a global utility computing service (herein referred to a "Cloudware") which may combine multiple virtualized utility computing grids into a single scalable, highly available computing cloud, which, for example, may be used to run a variety of distributed applications such as, for example, Web 2.0 applications, desktop applications, etc. ", ¶40]

 a plurality of partitions of the domain (groups of servers and/or appliances that supply computing resources for  the whole of a company’s network or a portion, ¶s 183,87-99) and 
["In at least one embodiment, a dedicated grid may include a group of physical servers in the Cloudware network which have been allocated for exclusive use by a specified user/account.", ¶183]
[”website applications/software (e.g., applications/software use for implementing portions of a website such as, for example, www.uspto.gov, youtube.com, etc.); 
web-based applications/services (such as, for example, those provided by Mircosoft.RTM. Office Online, office.microsoft.com, Google's search, Salesforce.com, etc.); “, ¶97] web-based application services (such as, for example, Amazon's S3 storage service or Google's adwords)”, ¶98] 
[ “general purpose business applications (such as, for example, Oracle, SAP, enterprise resource planning, customer relationship management, payroll, accounting, human resources, logistics, stock trading such as www.schwab.com, etc.);”, ¶99]

including a first partition and a second partition and one or domain-level resource groups shareable by the plurality of partition(  a group of resources can be made that is for the use of the entire domain i.e. email application, webservers cluster for intranet site¶s97-99)
[”website applications/software (e.g., applications/software use for implementing portions of a website such as, for example, www.uspto.gov, youtube.com, etc.); 
web-based applications/services (such as, for example, those provided by Mircosoft.RTM. Office Online, office.microsoft.com, Google's search, Salesforce.com, etc.); “, ¶97] web-based application services (such as, for example, Amazon's S3 storage service or Google's adwords)”, ¶98] 
[ “general purpose business applications (such as, for example, Oracle, SAP, enterprise resource planning, customer relationship management, payroll, accounting, human resources, logistics, stock trading such as www.schwab.com, etc.);”, ¶99]

wherein  each partition define configuration data which operates to bind a configuration of resources deployable within the domain to specific values for use with the partition and applications deployed thereto
["According to different embodiments, the prices/fees may be based on many factors and may differ from data center to data center. In some embodiments, various services/resources may be bundled together. For example, in one embodiment, different bundles may be offered which include fixed amounts of CPU/memory, storage (e.g., 10 GB per CPU-month) and/or bandwidth (e.g., 100 GB per CPU-month). In this way, for applications that utilize a typical amount of resources, the use may only be charged for costs relating to the monthly account fee plus the CPU/memory (e.g., because most other resources fit in the bundle and don't require a separate charge). Such bundling also allows for better planning of resources at the datacenters that provide the resources. ", ¶156]
[“The inventive process for defining virtual appliance classes and instances makes it possible to separate (a) the information and configuration that are common to all virtual appliances of a given class, such as the operating system and the application service code, and the configuration required to make them work together; and (b) the configuration and connection data that are specific for each instance of the virtual appliance based on its role in the distributed application.”, ¶230]
["The resources tab preferably allows the user to set minimum and maximum values for each hardware resource required to execute an instance of the virtual appliance. Such resources include at least CPU time, memory size and network bandwidth. The system can use these values to ensure that sufficient resources are available for each virtual appliance instance, as well as to prevent any particular instance from depriving the rest of the executing instances of any particular resource. ", ¶285]
wherein each partition of the one or more partitions is associated with a partition identifier
["According to different embodiments, Cloudware and/or Cloudware Nimbus may provide various features and/or functionalities such as, for example, one or more of the following (or combinations thereof):”,]  
Full AppLogic capabilities
Global data center selection 
multiple geographic locations of different data centers/grids 
multiple grids possible in each data center 
accounts may be bound by default to a shared grid in a selected data center 
accounts can be migrated manually between grids, data centers, or even moved to a dedicated grid (e.g., a grouping of Cloudware-enabled servers which have been allocated for exclusive use by a given user/account) ",¶s159-165]
 and a partition configuration and provides an administrative(providing administration task such as configuring, reserving and designing apps and resources see ¶644-655) and runtime(actual execution of the apps and virtualized appliances,see ¶353) subdivision of the domain, and includes a partition-level resource groups(i.e. one or more virtual machines or one or more instances of an application for particular function in company’s network such as ),
["Viewing or editing the application's infrastructure; Reviewing application's log 
Logging into an application or application's management interface Reserving resources for an application prior to starting it; Configuring an application (configuring parameters, assigning resources, location, etc.);  Renaming, copying and/or deleting the application; Exporting an application (e.g., for backup or deployment outside of Cloudware) ¶644-650]

[" In addition, the system provides runtime support for deploying, executing, monitoring and managing applications constructed as the present invention teaches. ", ¶353]

Wherein each particular resource group is  associated with a virtual target information(appliance are associated with virtual info such as virtual machine name and/or virtual IP, ¶237) that defines a target to which the resource group is deployed including that the first partition includes a first partition-level resource group that contains one or more applications  for use with the first partition and wherein the first partition-level resource group is accessible via a first virtual target(virtual appliance can be assigned a name and can provide clustering for the applicant, clustering as it is known in the art is the use of one domainname/ipaddress/URL  for a service/application that is provided by multiple instances of the application, ¶s237,1014 ), 
["With reference to FIG. 31, the virtual appliance VA1 has a virtual machine VM1 and an output terminal OUT1, comprising vNIC1 and VNI1.  This terminal is connected to the input terminal IN of the virtual appliance VA2 through the virtual wire VC1.  Whenever the software running inside VM1 attempts to resolve the name of the output OUT1 as a network host name, the inventive system will provide it with the virtual IP address assigned to the opposite end of the virtual wire VC1 which is connected to the terminal IN. This has the effect of binding the network host name "OUT1" in VA1 to the IP address of the terminal IN of VA2. ", ¶237]
["Native support for clustering and large-scale applications", ¶1014]

and the second partition includes a second partition-level resource group that contains one or more application for use with the second partition and wherein the first partition-level resource group is accessible via a second virtual target and wherein the first and second virtual targets that are associated with the first and second partition-level resource groups are mapped to one or more servers, for use in directing requests for the first and second particular partitions.
 (multiple groups such as a second or third group of resources can be grouped together such as for a group of users, a geographical site , groups for different subscribers ¶84,655,1825,159-165).
(a virtual appliance provides server/desktop applications such that the virtual appliance uses  one or more physical servers but is accessed a single virtualized entity on the Cloud service system, ¶s43,45)

[" In addition to being able to run various types of server-type applications (such as, for example, website applications/software, Web 2.0 applications, etc.), various embodiments of the Cloudware network may be operable to provide services for running various types desktop computer software, such as, for example, desktop computer operating system software (e.g., Linux, MS Windows, MAC OS, Solaris, etc.), desktop computer applications, etc. ", ¶43]

["In at least one embodiment, different embodiments of computing networks may include multiple different data centers and/or server grids which are deployed different geographic locations.  In at least one embodiment, at least some of the server grids may be operable to provide on-demand, grid and/or utility computing resources for hosting various types of distributed applications.  In at least one embodiment, a distributed application may be characterized as an application made up of distinct components (e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments.  In at least one embodiment, different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via a network.  In some embodiments, a distributed application may be characterized as an application that runs on two or more networked computers. ", ¶45]
Nikolav does not teach wherein each resource groups of the one or more resource groups is a collection of deployable applications or resources defined at a domain or partition level. Jeswani teaches a system for defining templates to use in deployment of services. Jeswani teaches wherein each resource groups of the one or more resource groups is a collection of deployable applications or resources defined at a domain or partition level(a base template for application configurations can be made that is applicable to a whole domain, such based templates can be further defined using user templates that set configuration/parameters specific to a group of user/ and or computing devices).
["By way of additional background, it is known that in a SaaS-based cloud delivery model, a hosting center deploys a VM image template on a server on demand.  Image templates are usually maintained in a central repository.  It is also known that image templates often have a high degree of commonality.  As will be described below, the technique of this disclosure exploits the presence of this commonality among template files in a unique manner to minimize latency in responding to requests to provision virtual appliances in a cloud service environment.  In particular, the technique takes advantage of the important observation that, while the number of image templates may be quite high (and may be expected to grow exponentially over time), typically there are only a few original base templates from which the actual end user templates are then evolved.  Thus, in the usual case, a user picks an image template from a catalogue.  For example, assume the user (who also may be the provider itself) selects a template with a specific Linux version, installs additional software components in it, customizes it for a group, and saves it in the repository for either public or private use.  As shown in FIG. 4, each group can be visualized as a tree starting with a base template and having successive levels refining the level above along different directions, thus leading (potentially at any particular level) to a small change in the parent machine image file.", ¶64]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nikolav with the method of creating and using templates as taught by Jeswani. The reason for this modification would be to provide efficiency in deploying software which allows domain level software configuration setting to be control separate from customization such that changes or configurations that should apply to all instances of an application of a domain can be made while allowing customization of specific settings that may be needed for certain groups. 
Regarding claims 2 and 11, Nikolav teaches wherein the system enables one or more partitions to be associated with a tenant, for use by the tenant.
["accounts may be bound by default to a shared grid in a selected data center", ¶165] 
["accounts can be migrated manually between grids, data centers, or even moved to a dedicated grid (e.g., a grouping of Cloudware-enabled servers which have been allocated for exclusive use by a given user/account)", ¶166]

Regarding claims 3 and 12, Nikolav teaches wherein the particular resource group can reference a resource group template that includes one or more applications shareable among the plurality of partitions together with resources upon which those applications depend.
["it is assumed that a user has accessed GUI 1400 (e.g., via the Cloudware network) in order to configure/edit a distributed application (e.g., 1420) which, for example, may be comprised of a plurality of different virtual appliances (e.g., 1422, 1424, 1426, etc.).  ", ¶891]

["User Volumes are required to be provided (e.g., by a user who wishes to instantiate an instance of this virtual appliance) Minimum memory requirement=64 MB [0550] Compatible operating systems=Linux Additional constraints=no Appliance Usage Statistical Information (e.g., 524) relating to usage statistics relating to the virtual appliance.  In at least one embodiment, at least a portion of the virtual appliance uses statistics information may be automatically determined, tracked, generated and/or provided by the Cloudware System." ¶548-552]

wherein a partition including the particular resource group provides properties for configuration data that enables the partition to act as a binding of resources defined in the resource group template, to specific values for use with the particular resource group in that partition(different instances of application services created from a template can be customized with specific parameters such s memory, CPU, bandwidth, such parameters are instantiated at runtime, ¶s230,285) .
[“The inventive process for defining virtual appliance classes and instances makes it possible to separate (a) the information and configuration that are common to all virtual appliances of a given class, such as the operating system and the application service code, and the configuration required to make them work together; and (b) the configuration and connection data that are specific for each instance of the virtual appliance based on its role in the distributed application.”, ¶230]
["The resources tab preferably allows the user to set minimum and maximum values for each hardware resource required to execute an instance of the virtual appliance. Such resources include at least CPU time, memory size and network bandwidth. The system can use these values to ensure that sufficient resources are available for each virtual appliance instance, as well as to prevent any particular instance from depriving the rest of the executing instances of any particular resource. ", ¶285]

Regarding claims 7 and 16, Nikolav teaches wherein the system is provided within a cloud environment, to enable multiple tenants to be associated with partitions within the cloud environment.
["In the example of FIG. 3, GUI 300 may correspond to a data center operator (DCO) profile page which may be associated with a particular DCO, namely NetClime, Inc.  According to specific embodiments, the DCO profile page may be accessible to various entities or Cloudware customers such as, for example: data center operators (e.g, employees/agents of the DCO), end users, publishers (e.g., publishers of applications, appliances), etc. ", ¶416]

Regarding claim 17, Nikolav teaches wherein the system provides edit session for modification of the partition configuration.
["The user dashboard page may also include a list of the user's applications and/or other Cloudware network resources.  For example, in at least one embodiment, the user can also see a catalog of available application templates by expanding an appropriate side bar and/or by accessing an expanded dashboard GUI.  According to different embodiments, the user dashboard page(s) may include various functionality for allowing the user to perform a variety of operations such as, for example, one or more of the following (or combinations thereof):  creating new applications; starting and/or stopping applications; viewing or editing the application's infrastructure; reviewing application's log; logging into an application or application's management interface;  reserving resources for an application prior to starting it;  configuring an application (configuring parameters, resources, location, etc.); renaming, copying or deleting the application;", ¶123-131]

Regarding claims 9 and 18, Nikolav teaches wherein the partricular resource group, or a particular partition that includes the particular resource group, can be associated with a virtual target information that defines a target to which that resource group or partition should be targeted and deployed(appliance are associated with virtual info such as virtual machine name and/or virtual IP, ¶237, 
["Virtual resources are allocated/created from their respective system pools and carry a system-wide identification which makes it possible to access a given instance of a virtual resource in a uniform fashion independent of where the resource is actually located.", ¶214]

and wherein a web tier component includes a routing information(performs routing computing based on routing table information, ¶89, table 30), that maps the virtual target to its  corresponding target, so that requests for that partition are directed to the corresponding target.
[" Most virtual machine managers virtualize access to at least two types of peripheral devices, namely network interfaces and block storage devices.  When configuring an individual virtual machine, one can specify a set of virtual network devices and a set of virtual storage devices for that virtual machine, and define how those virtual devices should be mapped to the actual physical devices of the host.  In addition, some virtual machine managers make it possible to map a virtual device of a given virtual machine to a logical device (network interface or disk volume) implemented by an operating system in another virtual machine.  Virtual machine managers also allow individual virtual machines to be migrated from one host to another, transparently to the software that runs inside the virtual machine.  An example of such prior art virtual machine manager is Xen, described in [Xen]. ", ¶215]


Claims 5-6 and 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Nikolav/Jeswani as applied to claims 1, and 10  above, and further in view of Nakil et al US 2013/0032577.
Regarding claims 4 and 13 Nikolav teaches wherein the deployable application or resources comprises partition-unaware application or resources.
["Cloudware may be implemented as a global service which, for example, may be operable to provide computing resources to users according to various pricing models (such as, for example, subscription model, pay-as-you-go model, etc.). ", ¶119]

Nikolav does not teach wherein the plurality of deployable resources comprises one or more of partition-aware resources.  Nakil teaches a system for  providing multitenant services over a network. Nakil teaches wherein the plurality of deployable resources comprises one or more of partition-aware resources(hardware is partition aware but multitenancy is transparent to the users ¶48).
[" While the tenants are not "virtualization aware" or, in other words, aware of the multi-tenancy of data center 10, IF-MAP server 26 is virtualization-aware, and may use a format such as "namespace:identifier" when associating the session data for a particular identifier to the namespace:identifier in the database. ", ¶48]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nikolav /Jeswani with multitenancy that is tenant-aware(i.e.partition-aware) as taught by Nakil. The reason for this modification would be to provide sharing of computing resources on a computing cloud that is transparent to the user while also providing dedicated partitions to certain tenants who desire dedicated resources.
Regarding claims 5 and 14, Nikolav/Jeswani does not teach wherein each partition of the plurality of partitions can be associated with a local namespace. Nakil teaches a system for providing multitenant services over a network. Nakil teaches wherein each of the one or more partitions can be associated with a local namespace(assigned namespace is local to the tenant).
["In some instances, as noted above, VN0 may perform the translation by appending a namespace assigned to the one of the virtual networks that originated the request, i.e., VN1 in the example above, to the identifier to generate the globally unique identifier.", ¶50]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nikolav/Jeswani with multitenancy that is tenant-aware(i.e.partition-aware) as taught by Nakil. The reason for this modification would be to provide sharing of computing resources on a computing cloud that is transparent to the user.
Regarding claims 6 and 15, Nikolav/Jeswani does not teach wherein each partition identifier which enables the system to determine a partition context so that requests can be communicated to appropriate partitions. Nakil teaches a system for providing multitenant services over a network. Nakil teaches wherein each partition identifier which enables the system to determine a partition context so that requests can be communicated to appropriate partitions.
["In some instances, as noted above, VN0 may perform the translation by appending a namespace assigned to the one of the virtual networks that originated the request, i.e., VN1 in the example above, to the identifier to generate the globally unique identifier.", ¶50]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nikolav/Jeswani with multitenancy that is tenant-aware(i.e.partition-aware) as taught by Nakil. The reason for this modification would be to provide sharing of computing resources on a computing cloud that is transparent to the user.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Nikolav/Jeswani as applied to claim 1 above, and further in view of Chen et al US 2009/0113110.
Regarding claim 20 Nikolav/Jeswani do not teach whereupon a request is received for use with the particular partition, its partition identifier is stored in a request execution context, 
[“Access control and sharing for cloaked resources are determined by a unique security identifier (SID) that identifies a protection domain or execution context. In one implementation of the present invention, a SID is associated with an application instance, which may contain multiple processes. Processes with the same SID have common access to cloaked resources. The address space for a cloaked process is identified by a unique address space identifier (ASID) 472, as shown in FIG. 10, that defines its shadow context. Portions of multiple cloaked resources are typically mapped into the guest virtual address space associated with a given ASID.”, ¶152]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nikolav/Jeswani with the use of identifier for determining the execution context a partition is associated with . The reason for this modification would be to provide security and control of access to computing resources.
Regarding claim 21, Nikolav teaches each particular partition of the domain includes a virtual target information that defines, for the particular partition, one or more partition-specific virtual targets associated with at least one of a host name or uniform resource locator; 
["FIG. 34 illustrates an example embodiment of a mapping of virtual appliance property values into configuration file settings and scripts that execute inside an instance of a virtual appliance. In the case of scripts 3400, for each property defined in the appliance class an example embodiment provides an environment variable named after that property and initializes such variable to the value of the property with which the instance was configured. In the case of a text-based configuration file 3410, a parameter 3411 is set to a specific value 3414. To map a property of the appliance to the parameter 3411, the designer of the appliance adds a comment to the configuration file with a tag 3412, identifying the appliance property name 3413, which is to be mapped to the parameter 3411. This is sufficient to cause the system to replace the value 3414 with the value of the property 3413 as set on the appliance instance. ",¶233]
[" Assuming that in the virtual machine VM2 of the appliance VA2, a software service is listening on a socket for incoming TCP/IP connections, an attempt to establish a TCP/IP connection to host name "OUT1" from inside VM1 will result in the connection being established with the software running inside VM2, with all traffic passing through the virtual wire VC1. ", ¶238]

and whereupon an incoming request matches any of the host name or uniform resource locator associated with the partition-specific virtual targets defined for the particular partition, a determination is made that the request is directed to software applications in the particular partition, and the request is routed accordingly.

[“With reference to FIG. 31, the virtual appliance VA1 has a virtual machine VM1 and an output terminal OUT1, comprising vNIC1 and VNI1. This terminal is connected to the input terminal IN of the virtual appliance VA2 through the virtual wire VC1. Whenever the software running inside VM1 attempts to resolve the name of the output OUT1 as a network host name, the inventive system will provide it with the virtual IP address assigned to the opposite end of the virtual wire VC1 which is connected to the terminal IN. This has the effect of binding the network host name "OUT1" in VA1 to the IP address of the terminal IN of VA2. 237”, ¶237]
[" Assuming that in the virtual machine VM2 of the appliance VA2, a software service is listening on a socket for incoming TCP/IP connections, an attempt to establish a TCP/IP connection to host name "OUT1" from inside VM1 will result in the connection being established with the software running inside VM2, with all traffic passing through the virtual wire VC1. ", ¶238]

Regarding claim 22, Nikolav teaches whereupon the particular partition having one or more resource groups that reference a resource group template, the particular partition defines a configuration data which operates to bind deployable resources defined in the resource group template, to specific values for use with that partition(templates with associated config files allow provisioning of application service that bind config data that is specific for an instance created such as IP address , host name , ¶s 622, 230, 237).
[“Promoting an application instance into an application template, so instances of that template can be easily provisioned; ", ¶622]
[“The inventive process for defining virtual appliance classes and instances makes it possible to separate (a) the information and configuration that are common to all virtual appliances of a given class, such as the operating system and the application service code, and the configuration required to make them work together; and (b) the configuration and connection data that are specific for each instance of the virtual appliance based on its role in the distributed application.”, ¶230]
[“With reference to FIG. 31, the virtual appliance VA1 has a virtual machine VM1 and an output terminal OUT1, comprising vNIC1 and VNI1. This terminal is connected to the input terminal IN of the virtual appliance VA2 through the virtual wire VC1. Whenever the software running inside VM1 attempts to resolve the name of the output OUT1 as a network host name, the inventive system will provide it with the virtual IP address assigned to the opposite end of the virtual wire VC1 which is connected to the terminal IN. This has the effect of binding the network host name "OUT1" in VA1 to the IP address of the terminal IN of VA2. 237”, ¶237]


Claim 23 is  rejected under 35 U.S.C. 103 as being unpatentable over Nikolav/Jeswani  as applied to claim 1 above, and further in view of Cai US 2011/0213870.
Regarding claim 23,  Nikolav/Jeswani do not teach wherein each of the first and second virtual targets that provide access respectively to the first and second partitions are associated respectively with first and second hostnames wherein the system provides a mapping of hostnames to partitions; wherein the system receives, at a web tier, requests directed to particular hostnames; wherein in response to a received request being directed to a particular hostname, a networking layer determines a target partition for the received request, adds the partition identifier associated with the target partition to the received request's execution context, and communicates the received request to a corresponding virtual target for processing by the particular partition and resource groups associated therewith. Cai in the same field of endeavour teaches a system for application deployment in a tenant environment.  Cai teaches wherein each of the first and second virtual targets that provide access respectively to the first and second partitions are associated respectively with first and second hostnames 
[" At this point, creator 520 may create a partition for each tenant by using these isolation points as names of data in the partition. For example, Table 1 and Table 2, shown above, illustrate respective partitions for Tenant 1 and Tenant 2. It should be noted that the content of data in the partition may vary with access to the application (for example, the number of visits may increase every time) or be set by tenants (e.g., modifying a welcome sign, a name of the store, etc.). When a new tenant goes online, creator 520 may create a partition for this newly added tenant. Block 522 and 524 in FIG. 5 illustrate respective partitions for Tenant 1 and Tenant n. ", ¶48]
wherein the system provides a mapping of hostnames to partitions;
["a tenant context of the tenant is bound to the request. For each received client request, a tenant associated with this specific client request is first parsed in this step. For example, tenant information may be obtained by parsing a host name or a parameter in the Uniform Resource Locator (URL) of the request, and a tenant context is thereafter constructed. ", ¶36]
 wherein the system receives, at a web tier, requests directed to particular hostnames; 
["In a certain embodiment, a multi-tenant application may be deployed on a certain physical host, and different host names are allocated to the tenant. For example, an application provider may deploy a "web store" on a server of a network provider and set a host name of "clothesstore.ecom.com" for the "clothes store" of Tenant 1 and a host name of "petsstore.ecom.com" for the "pets store" of Tenant 2. The tenant associated with the request may be obtained by analyzing the host name being accessed by the user. If User 1 is accessing "clothesstore.ecom.com," it is possible to determine by parsing that the tenant context is Tenant 1, e.g., represented by the tenant identifier "tenant.sub.--1." It is to be understood that the foregoing host names are merely illustrative, and those skilled in the art may employ other implementations, such as providing different paths, using different input parameters, or directly login using tenant ID as a parameter, etc.", ¶37]
wherein in response to a received request being directed to a particular hostname, a networking layer determines a target partition for the received request, adds the partition identifier associated with the target partition to the received request's execution context, and communicates the received request to a corresponding virtual target for processing by the particular partition and resource groups associated therewith
["Another embodiment is described below with reference to FIG. 3. FIG. 3 is a flowchart of a method 300 for providing a service to multiple tenants of an application according to another embodiment of the present invention. Step 301 in FIG. 3 is identical or similar to step 201 in FIG. 2 and step 303 is identical or similar to step 202 in FIG. 2. In step 302, a partition is queried based on a pre-generated tenant -partition map associated with a tenant context. In a certain embodiment, the tenant -partition map stores the correspondence relationship between a tenant and a partition for the tenant. For example, the correspondence relationship may be saved in the form of tenant identifiers and partition addresses, just as shown in Table 3. ", ¶8]


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nikolav/Jeswani with binding request to tenant context(i.e. execution context). The reason for this modification would be to generate tenant/customer partition map to organize and diagram the partitions that are assigned to each tenant.
	

Applicant Remarks
The applicant argues that Nikolav alone or in combination with Jeswani do not teach or in combination render obvious an application server environment that operates according to a domain configuration that defines  at runtime a domain for execution of software applications and a plurality of partitions of the domain including a first partitions and a second partition which operates to bind a  configuration of deployable resources into domain specific values for use the with partition and applications deployed thereto wherein each partition-level resource group is associate with a virtual target information  that defines a target  to which that resource group of deployed and  for use in directing requests including software deployed to a particular partition execute at a virtual target associated with the partition. The examiner contends that the combination of Nikolav and Jeswani teaches an application server environment that operates according to a domain configuration that defines at runtime a domain for execution of software applications(Nikolav  , ¶s 95 -102 teaches  a customer can deploy application such as youtube, financial firms such as Charles www.schwab.com,, Microsoft office application etc such applications/services associated with a domain such as s salfesforce.com/ youtube.com  ) and a plurality of partitions of the domain including a first partitions and a second partition(Nikolav ¶245-246 teaches   of a web application that comprises 1 instance partition of a load balancer and three partitions of a web server appliance)  
which operates to bind a  configuration of deployable resources into domain specific values for use the with partition and applications deployed thereto(Nikolav teaches ¶228 c at creation of the instant specific values assigned ie, bound to the execution attributes of a virtual machine implementing an virtual appliance, ¶228)  wherein each partition-level resource group is associate with a virtual target information  that defines a target  to which that resource group of deployed and  for use in directing requests including software deployed to a particular partition execute at a virtual target associated with the partition(¶233  Nikolav teaches  each virtual applicant is associated with a appliance name as defined in configuration file, ¶234-238, fig 31 Nikolav teaches virtual  appliance and the virtual wires between where the system will bind the home names to virtual ip addresses within for  routing communication between appliances).  Nikolav/Jeswani  teaches a system  where a customer can deployed the application and corresponding services that are needed to implement  a customer domain. For a customer implementing a financial website for a top level domain www.charlesschwab.com can define and deploy set of virtual appliance that provide the services of the website. A customer can define under a domain one or more partitions such as  database server(apache) application partition, web server partition, load balancing application partitions that implement the website.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/TOM Y CHANG/
Primary Examiner, Art Unit 2456